Citation Nr: 1750927	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-07 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus type II with bilateral cataracts (DM).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1969.

This appeal is before the Board of Veterans' Appeals (Board) from May 2012 and April 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The May 2012 rating decision granted service connection for bilateral cataracts secondary to DM and assigned a noncompensable initial rating, effective December 2, 2011; and continued a 20 percent disability rating for DM.  The April 2015 rating decision denied service connection for sarcoidosis.

The Board notes that in his February 2014 VA Form 9, the Veteran requested a Travel Board hearing.  However, he subsequently requested a videoconference hearing, including in March 2014 and January 2015.  As such, the Veteran testified before the undersigned Veterans Law Judge at a May 2017 videoconference hearing, and a transcript of this hearing is of record.  The Board finds that the Veteran is not prejudiced by testifying at a videoconference rather than the initially requested Travel Board hearing.  Indeed, he was ultimately given the opportunity to appear before the Veterans Law Judge and provide in-person testimony.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary for further evidentiary development.

First, regarding his claim for service connection for sarcoidosis claimed as secondary to asbestos exposure, the evidence of record conflicts as to whether the Veteran is currently diagnosed with sarcoidosis.  A September 2012 VA treatment record notes a preliminary diagnosis of pulmonary sarcoidosis by an outside pulmonologist, and a March 2013 VA treatment record notes a history of sarcoidosis by chest computed tomography (CT).  However, a June 2013 VA chest CT revealed stable pulmonary nodules and lymphadenopathy, which could represent sarcoidosis although this was not quite the classic pattern.  A June 2014 CT revealed no CT evidence of sarcoidosis, no acute process in the lungs, right base and superior segment right lower lobe nodules which were unchanged, and stable left axillary adenopathy.  An August 2016 VA chest CT revealed no significant change in multiple major lung nodules since June 5, 2014; other smaller nodules stable since February 22, 2016; stable left axillary lymphadenopathy; and mild splenomegaly which could be associated with sarcoidosis; the report reflects that the findings were not classic for, but compatible with, the clinical diagnosis of sarcoidosis.  An August 2017 chest CT revealed findings consistent with sarcoidosis, marked splenomegaly, hilar and parenchymal nodularity, and bony lesion in the ribs which may be related to sarcoidosis.  On remand, confirmation of a current sarcoidosis will be obtained through a VA examination.

The Veteran contends that the only possible exposure to asbestos occurred while serving aboard the USS Annapolis while in Vietnam in 1967 to 1968.  He stated that the ship was docked in Yokosuka, Japan, and that some local contractors came onboard to remove asbestos insulation from the pipes in the ship, which was a converted World War II aircraft carrier and outdated in many ways.  The incident stood out in his memory because the workers all wore protective clothing and masks.  There were no safety precautions for the ship's personnel, and he was "sure the asbestos dust was drawn into the ventilation system."  The Veteran reports no exposure to any asbestos since separation from service.  The Veteran's military personnel records reflect that he served aboard the USS Annapolis (AGMR-1) from May 8, 1967, to May 1, 1968.  The Board finds that a remand is required so that the RO can conduct development with regard to the Veteran's claimed asbestos exposure aboard the USS Annapolis.

Additionally, his DD-214 reflects that his military occupation specialty (MOS) was a radioman.  The probability of a radioman having exposure to asbestos is minimal.  See Veteran's Benefits Administration Adjudication Procedure Manual (M21-1) Part IV, Subpart ii, Ch.1, Section I (August 7, 2015) (listing a radioman's probability of asbestos exposure as "minimal").  However, the Procedures Manual directs that, if an MOS is listed as minimal, probable, or highly probable, asbestos exposure for the purposes of scheduling an examination should be conceded.  Id. 

The Veteran has not yet been afforded a VA examination in order to determine whether his claimed sarcoidosis is related to service, to include through his MOS duties as a radioman or any possible exposure to asbestos while insulation was reportedly being removed aboard the USS Annapolis while docked in Japan.  This should be accomplished on remand.

Regarding the Veteran's claim for a disability rating in excess of 20 percent for DM with bilateral cataracts, although the evidence reflects that the Veteran's DM continues to not require a regulation of activities, his DM appears to have worsened as he now is on an insulin schedule and a diabetic diet; he also now has diabetic peripheral neuropathy, which was not present at his February 2012 VA examination, which is the only VA examination conducted to evaluate his DM and cataracts. 

Additionally, at his May 2017 videoconference hearing, the Veteran contended that his eye sight had worsened such that he could not read the TV without putting on his glasses and had to use a magnifying glass at times to read.  He reported that he had sensitivity to light and that he was told that it was "not time to remove" the cataracts.  An April 2017 VA ophthalmology note reflects complaints of vision that was "a little worse," such that it was harder to read things on his TV and he had to use a magnifying glass to read; and diagnoses of bilateral vitreous floaters, bilateral posterior vitreous detachment, bilateral nuclear cataract, bilateral refractive error with presbyopia, and bilateral dry eye syndrome.

Given the indication of possible worsening of the Veteran's symptoms involving the eyes and as the current disability rating for DM considers both the symptoms and impairments caused by DM and bilateral cataracts, a new VA examination is needed to assist in determining the current severity of the Veteran's service-connected DM with bilateral cataracts.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Conduct the appropriate development to determine whether the Veteran was exposed to asbestos during his military service while the USS Annapolis was docked in Yokosuka, Japan in 1967 or 1968 for removal of asbestos insulation from its pipes.  See Hearing Testimony.

 2.  Obtain any outstanding VA medical records and associate them with the claims file.

3.  Then, provide the Veteran with a VA examination to determine the nature and etiology of his claimed sarcoidosis.  All test and studies deemed necessary shall be performed.  The examiner should be provided with the Veteran's claims file, including a copy of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*Military personnel records reflecting that the Veteran served aboard the USS Annapolis (AGMR-1) from May 8, 1967, to May 1, 1968.

*The DD-214 reflecting that the Veteran's MOS was a radioman.

*Service treatment records, including the October 1965 enlistment examination report and December 1969 separation examination report that both reflect normal clinical evaluations for the lungs and chest.

*A September 2012 VA treatment record noting a preliminary diagnosis of pulmonary sarcoidosis by an outside pulmonologist.

*A June 2013 VA chest CT that revealed stable pulmonary nodules and lymphadenopathy, which could represent sarcoidosis although this was not quite the classic pattern.

*A June 2014 VA CT revealing no evidence of sarcoidosis, no acute process in the lungs, right base and superior segment right lower lobe nodules which were unchanged, and stable left axillary adenopathy.

*The Veteran's April 2015 statement where he described the removal of asbestos insulation from the pipes in the USS Annapolis in 1967 or 1968 while docked in Yokosuka, Japan.

*An August 2016 VA chest CT revealing no significant change in multiple major lung nodules since June 5, 2014; other smaller nodules stable since February 22, 2016; stable left axillary lymphadenopathy; and mild splenomegaly which could be associated with sarcoidosis.  The report stated that the findings were not classic for, but compatible with, the clinical diagnosis of sarcoidosis.

*An October 2016 statement where the Veteran reported that there was no safety precaution for the ship's personnel during the asbestos removal, that he was "sure the asbestos dust was drawn into the ventilation system," and that he had not been exposed to any asbestos since service.

*An August 2017 VA chest CT revealing findings consistent with sarcoidosis, marked plenomegaly, hilar and parenchymal nodularity, and bony lesion in the ribs which may be related to sarcoidosis.

After reviewing the claims file and examining the Veteran, the examiner is asked to address the following:

a)  Clarify whether the Veteran has a current diagnosis of sarcoidosis since the date of claim.

b)  If sarcoidosis is currently shown, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed sarcoidosis had an onset during the Veteran's active service or was caused by his active service, to include:

(i) the minimal exposure to asbestos through his MOS duties as a radioman AND

(ii) his claimed exposure to asbestos while docked in Japan aboard the USS Annapolis in 1967 or 1968.

All opinions are to be accompanied by a rationale consistent with the evidence of record.

4.  Provide the Veteran with VA examinations to determine the severity of his DM with bilateral cataracts.  The entire claims file, including a copy of the remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

After a complete review of the claims file and examination the VA examiner should respond to the following:

(a) Determine whether the Veteran's diabetes mellitus requires the regulation of his activities (avoidance of strenuous occupational and recreational activities) to control his diabetes.  Address any lay statements in this regard. 

(b) Discuss whether the Veteran's diabetes mellitus causes episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider. 

(c) Indicate the severity of the service connected bilateral cataracts and whether they affect his visual acuity.

(d)  Indicate all other current diabetic-related manifestations, to include any diabetic neuropathy and diabetic retinopathy, and comment on the severity of each; in addition, state whether and to what extent they affect his activity level. 

A thorough explanation must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After determining whether any additional development is necessary, readjudicate the Veteran's claims for service connection for sarcoidosis and for an increased disability rating for DM with bilateral cataracts.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


